Citation Nr: 0715875	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  05-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals, hypoplastic lymphatics, right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1999 to 
February 2002.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection for the 
disability on appeal and assigned an evaluation of 20 percent 
disabling.   

In an October 2004 rating decision, the RO increased the 
evaluation for this disability to 40 percent.  The Board is 
aware of the September 2004 statement by the veteran that 
appears to limit the benefits sought on appeal to an 
evaluation of 40 percent disabling.  However, a communication 
from the veteran in November 2004 clearly indicates that she 
did not intend to limit her appeal to less than the maximum 
benefit.  

In her March 2004 substantive appeal, the veteran requested a 
local hearing, she did not request a hearing before a member 
of the Board.  An informal conference was held in September 
2005, resulting in a proposed action of increasing the rating 
for the disability on appeal to 40 percent disabling.  In 
February 2005, the veteran requested another local meeting at 
the RO, which was scheduled in April 2005.  An April 2005 
informal conference report indicates an agreed upon action of 
an examination in lieu of a hearing.  Such examination was 
conducted that same month.  


FINDING OF FACT

The veteran's residuals, hypoplastic lymphatics, right foot, 
results in episodic small amounts of swelling and dermatitis 
of the right foot, but does not result in persistent 
ulceration.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals, hypoplastic lymphatics, right foot, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.68, 4.104, Diagnostic Code 7121 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a letter dated in May 2002, the RO informed the veteran of 
her and VA's respective duties in obtaining evidence.  She 
was asked to submit information and/or evidence, which would 
include that in her possession, to the RO.  However, the 
veteran was not provided with notice as to what the evidence 
must show to substantiate a claim for service connection, or 
notice as to assignment of disability ratings or effective 
dates.  

By the December 2003 rating decision, the RO granted service 
connection for the disability on appeal, assigned a 20 
percent disability rating, and assigned an effective date of 
February 2002.  Because service connection was granted, an 
initial disability rating assigned, and an effective date 
assigned, her claim was more than substantiated, thus 
satisfying the purpose of 38 U.S.C.A. § 5103(a) notice.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  The 
Board is aware that Dingess addressed the situation where an 
initial decision was rendered prior to enactment of the VCAA.  
However, in Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. App. 
Mar. 22, 2007), the Court addressed the situation where VCAA 
notice was deficient in cases initially decided after 
enactment of the VCAA.  In Dunlap, the Court cited its 
holding in Dingess and held that in such cases even if first 
element notice (notice as to the evidence needed to 
substantiate a claim) is lacking, but the claim is 
subsequently substantiated, the Court will not presume 
prejudice.  Id. slip op. at 9.  

Indeed, once a claim is substantiated other statutory and 
regulatory provisions apply, including 38 U.S.C.A. §§ 
5104(a), 7105(d)(1), and 5103A.  Id., see also Dingess 19 
Vet. App. at 493.  VA has complied with these provisions by 
the issuance of a rating decision and statement of the case 
and by obtaining additional evidence.  

In the February 2004 notice of disagreement, the veteran 
argued that her right foot disability prevented her from 
walking and exercising and that she believed her disability 
warranted a 100 percent rating.  In her March 2004 
substantive appeal, she stated, "I believe I have persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration, I believe the problem is there but 
no one has 



written it down."  As the veteran repeated the wording of 38 
C.F.R.§ 4.104 Diagnostic Code 7121, it is clear that she had 
actual knowledge that her disability rating was based upon a 
schedule of rating criteria.  Because the purpose of 
§ 5103(a) notice, with regard to disability ratings, is to 
apprise the veteran of this very information, her 
demonstrated actual knowledge of this information precludes 
the need for any further notice.  Because service connection 
has been granted, effective the date of separation from 
service, and the veteran has demonstrated actual knowledge 
regarding the assignment of disability ratings, she cannot 
have been prejudiced by lack of VCAA notice.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  The veteran has not sought VA 
assistance in obtaining any other records.  Appropriate VA 
examinations were afforded the veteran in December 2003 and 
April 2005.  

Therefore, the Board finds that any error in the duty to 
notify is non-prejudicial in this case and that VA has 
satisfied the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. §§ 3.159(c), 20.1102 
(2006); Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. App. Mar. 
22, 2007).  


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

This claim for an evaluation in excess of 40 percent 
disabling for residuals, hypoplastic lymphatics, right foot, 
originated from the RO decision that granted service 
connection for that disability.  The claim therefore stems 
from the initial rating assigned to this disability.  At the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is currently rated under the criteria found in 38 
C.F.R. § 4.104 Diagnostic Code 7121 for a phlebitic syndrome 
of any etiology.  The Board finds no other criteria 
appropriate for rating the veteran's disability.  Diagnostic 
Code 7121 provides that post-phlebitic syndrome of any 
etiology is rated as 10 percent disabling for intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation or compression hosiery; a 20 percent rating is 
assigned for persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema; a 40 percent rating is assigned for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration; a 60 percent rating is 
assigned for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration; and 
a 100 percent rating is assigned for massive board-like 
edema, with constant pain at rest.  Id.  

Service medical records show that the veteran was diagnosed 
with hypoplastic aplastic lymphatic disease in August 2001 
after an attempted lymphangiogram.  A January 2002 report of 
medical examination indicates that she had a swollen right 
foot with complaints of mild erythema.  Service medical 
records are absent for any evidence of ulceration of the 
veteran's right foot.

VA outpatient records from September 2002 report diffused 
swelling of the right foot with mild erythema over the dorsum 
of the foot.  There was no tenderness to palpation, her foot 
was neurovascularly intact and the veteran was able to 
ambulate well.  Ankle and toe movements were fine and sensory 
examination was normal.  

In December 2003, the veteran underwent a VA examination of 
her right foot.  She complained of swelling of the toes on 
the right side, puffiness of the midfoot and some splitting 
of the skin on the posterior portion of the forefoot 
secondary to the swelling.  The veteran walked with a normal 
gait.  Physical examination found 2 plus pitting edema at the 
right midfoot with swelling of all toes, but greater swelling 
of the large toe.  There were several cracks in the skin of 
the forefoot but the midfoot was clear.  There was no 
swelling about the ankle and no pretibial edema.  

VA outpatient treatment records from December 2002 to October 
2004 report mild right foot edema, dermatitis, erythema, 2 
plus/4 edema pitting of the right forefoot, and slight 
maceration between the toes.  A February 2004 letter from a 
physical therapist at the Joe Arrington Cancer Research and 
Treatment Center, reports that the veteran had 3 plus soft 
pitting on the dorsum of the right foot and 2 plus soft 
pitting on the planter surface of the right foot.  This 
letter also indicated that there was evidence of a healing 
lesion on the plantar surface of the right foot, which the 
veteran stated was the result of her foot splitting when 
swollen.  Another letter from this institution, received in 
November 2004 and signed by a Certified Manual Lymph Drainage 
Therapist, stated that the veteran suffered from lymphedema 
and required that compression garments be worn during waking 
hours with more aggressive compression during the nighttime.  

In April 2005, the veteran again underwent VA examination of 
her right foot.  The examiner indicated that he had reviewed 
her claims file.  Examination of her right foot showed very 
mild swelling with no pitting, pretibial or pedal edema.  
There were no areas of break in the skin, but there were some 
healed areas on the medial side of the heel.  Also, on the 
right side of the heel, near the surface where the sole 
touches her shoe, there was an area of callous.  The veteran 
stated that these were areas that had been ulcered in the 
past, cracked and leaked fluid.  This examiner found no 
cracks, no ulcers, no leaking fluid, and only minimal 
swelling of the right 



foot.  His final diagnosis was lymphedema of the right foot 
which apparently is episodic and examination at this time 
showed a very small amount of swelling.  He indicated that x-
rays and Doppler studies of the arteries and veins of her 
foot were normal.  

VA outpatient clinic notes, from January 2005 through August 
2005 contain numerous reports of treatment and inspection of 
the veteran's right foot.  These notes report mild edema and 
dermatitis, with fissures and cracking, but contain no 
indication of ulceration.  

Despite numerous instance of treatment for the veteran's 
right foot, ulceration of her foot has never been found.  The 
only mention of ulceration is her attribution of healed areas 
of the skin of her right foot to splitting due to swelling.  
Therefore, the preponderance of the evidence is against a 
finding that the veteran suffers from persistent ulceration.  
As this criterion is required for a rating higher than 40 
percent under Diagnostic Code 7121, her disability of the 
right foot does not warrant a higher rating than that already 
assigned.  

Furthermore, application of the "amputation rule" precludes 
a rating higher than the 40 percent already assigned for the 
veteran's disability of the right foot.  38 C.F.R. § 4.68 
(2006) provides that the combined ratings for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, were amputation to be performed.  
Amputation of the leg at a level lower than the thigh, 
permitting prosthesis; is rated at 40 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5165 (2006).  Loss of the use 
of the foot is rated at 40 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5167 (2006).  Therefore, even had the 
evidence satisfied the criteria for a 60 percent rating, 
either under Diagnostic Code 7121 or under a combination of 
diagnostic codes, application of 38 C.F.R. § 4.68 would 
preclude a rating higher than 40 percent.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for 



assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the March 2004 statement of the case, the RO indicated 
that extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1) had been considered, and the RO did not 
refer the veteran's claim for extraschedular consideration.  
The Board agrees.  The veteran has not required any periods 
of hospitalization for her right foot disability.  No 
evidence of record demonstrates that her disability of the 
right foot has caused marked interference with employment.  
In the absence of evidence presenting exceptional 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; the veteran's disability is 
appropriately rated under the schedular criteria.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  



Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2006).  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals, hypoplastic lymphatics, right foot, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


